United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
ARCHITECT OF THE CAPITOL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1064
Issued: December 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 6, 2020 appellant, through counsel, filed a timely appeal from a January 22, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that OWCP received additional evidence following the January 22, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $8,477.86, for which he was without fault, because he concurrently received FECA
wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset for the period August 1, 2017 to October 12, 2019; (2) whether
OWCP properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
required recovery of the overpayment by deducting $624.95 from appellant’s continuing
compensation payments every 28 days.
FACTUAL HISTORY
On August 5, 2011 appellant, then a 59-year-old hazardous material laborer, filed a
traumatic injury claim (Form CA-1) alleging that on August 4, 2011 he fractured his clavicle and
skull when he fell off of scaffolding while in the performance of duty. He stopped work on the
date of injury. OWCP accepted the claim for: closed fracture of the base of the skull with
hemorrhage and moderate loss of consciousness; traumatic extradural hematoma without open
wound and no coma; closed fracture of the clavicle, acromial end; and cervical degenerative joint
disease. It paid appellant wage-loss compensation on the supplemental rolls as of September 19,
2011 and on the periodic rolls as of September 25, 2011. On September 18, 2012 appellant
underwent OWCP-authorized left shoulder arthroscopy with subacromial decompression, distal
clavicle resection, and extensive debridement including extensive bursitis throughout subacromial
space.
Appellant filed a claim for a schedule award (Form CA-7). By decision dated October 7,
2014, OWCP denied his claim for a schedule award. Appellant requested reconsideration. By
decision dated March 9, 2015, OWCP denied modification of the October 7, 2014 decision.
On September 4, 2019 SSA forwarded a completed FERS/SSA dual benefits calculation
form to OWCP. The form indicated that beginning in August 2017 appellant’s SSA rate with
FERS was $1,562.00 and without FERS was $1,250.30, beginning in December 2017 his SSA rate
with FERS was $1,593.00 and without FERS was $1,275.30, and beginning in December 2018 his
SSA rate with FERS was $1,637.50 and without FERS was $1,311.00.
In an October 9, 2019 letter, OWCP notified appellant that his compensation would be
offset by the portion of his SSA age-related retirement benefits attributable to his federal service.
It indicated that he would receive net compensation of $2,518.28 every 28 days effective
October 13, 2019.
In a preliminary determination dated November 4, 2019, OWCP notified appellant that he
had received an overpayment of compensation in the amount of $8,477.86 because his wage-loss
compensation benefits had not been reduced for the period August 1, 2017 through October 12,
2019 by the portion of his SSA benefits that were attributable to his federal service. It calculated
the overpayment amount by determining the difference between his SSA amount with and without
FERS for the stated period and adding this amount to find a total overpayment of $8,477.86.
OWCP further advised appellant of its preliminary determination that he was without fault in the
creation of the overpayment and requested that he complete an overpayment action request form
and an overpayment recovery questionnaire (Form OWCP-20), and submit supporting financial
2

documentation. Additionally, it notified him that, he could request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing. OWCP allotted 30 days for
appellant to respond. No response was received.
By decision dated January 22, 2020, OWCP finalized the preliminary determination that
appellant had received an overpayment of compensation in the amount of $8,477.86 for the period
August 1, 2017 through October 12, 2019, for which he was not at fault, because his FECA
compensation payments were not offset by the portion of his SSA age-related retirement benefits
attributable to his federal service. It found that he was without fault in the creation of the
overpayment, but denied waiver of recovery because he had not responded to the overpayment
recovery questionnaire or provided supporting financial documentation. OWCP required recovery
of the overpayment by deducting $624.95 every, 28 days from appellant’s continuing wage-loss
compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 However, section 8116 also limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5 When an overpayment has been made
to an individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.6
Section 10.421(d) of OWCP’s implementing regulations requires that it reduce the amount
of compensation by the amount of any SSA benefits that are attributable to the federal service of
the employee.7 FECA Bulletin No. 97-09 states that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$8,477.86, for which he was without fault, because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset for the period
August 1, 2017 to October 12, 2019.
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8129(a).

7

20 C.F.R. § 10.421(d); see R.R., Docket No. 19-0104 (issued March 9, 2020); T.B., Docket No. 18-1449 (issued
March 19, 2019); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

In its January 22, 2020 decision, OWCP found that an overpayment of compensation was
created for the period August 1, 2017 to October 12, 2019. The overpayment was based on the
evidence received from SSA with respect to retirement benefits paid to appellant. As noted, a
claimant cannot receive both compensation for wage loss and SSA age-related retirement benefits
attributable to federal service for the same period.9 The information provided by SSA established
that appellant received SSA age-related retirement benefits that were attributable to federal service
beginning August 1, 2017. OWCP, however, neglected to offset his FECA benefits until
October 12, 2019. Accordingly, the Board finds that it properly determined that appellant received
an overpayment of wage-loss compensation for the period August 1, 2017 through
October 12, 2019.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. The SSA provided appellant’s SSA rates with FERS and without FERS for the
period August 1, 2017 through October 12, 2019. OWCP provided its calculations of the amount
that it should have offset during the relevant period based on the SSA worksheet.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period August 1, 2017 through October 12, 2019 and finds that an overpayment of compensation
in the amount of $8,477.86 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.10
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.11 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the

9

5 U.S.C. § 8116(d)(2); see R.D., Docket No. 19-1598 (issued April 17, 2020); C.M., Docket No. 19-1451 (issued
March 4, 2020); L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).
10

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
11
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).

4

debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.12
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.13 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
The fact that a claimant is without fault in creating an overpayment does not preclude
OWCP from recovering the overpayment.15 As OWCP found appellant without fault in the
creation of the overpayment, waiver must be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.16 Appellant, however, has the responsibility to provide the appropriate
financial information to OWCP.17
In its preliminary determination dated November 4, 2019, OWCP explained the
importance of providing the completed overpayment recovery questionnaire and supporting
financial documentation, including copies of income tax returns, bank account statements, bills,
pay slips, and any other records to support income and expenses. It advised appellant that it would
deny waiver if he failed to furnish the requested information within 30 days. Appellant, however,
did not respond. As such, OWCP did not have the necessary financial information to determine if
recovery of the overpayment would defeat the purpose of FECA or if recovery would be against
equity and good conscience.18

12

Id. at § 10.437(a)(b).

13

Id. at § 10.438(a).

14

Id. at § 10.438(b).

15

See George A. Rodriguez, 57 ECAB 224 (2005); Joyce O. Diaz, 51 ECAB 124 (1999).

16

20 C.F.R. § 10.436.

17

Id. at § 10.438; see also N.J., Docket No. 19-1170 (issued January 10, 2020); S.M., Docket No. 17-1802 (issued
August 20, 2018).
18

D.B., Docket No. 20-0592 (issued September 21, 2020); R.M., Docket No. 19-1570 (issued June 1, 2020); G.G.,
Docket No. 19-0684 (issued December 23, 2019).

5

As appellant did not submit the information required under 20 C.F.R. § 10.438, which was
necessary to determine his eligibility for waiver, the Board finds that OWCP properly denied
waiver of recovery of the overpayment.19
On appeal, counsel contends that appellant is unable to repay the overpayment without
financial hardship. As explained above, the Board finds that OWCP properly denied waiver of
recovery of the overpayment as he failed to submit the financial information needed to determine
whether or not recovery of an overpayment would defeat the purpose of FECA or be against equity
and good conscience.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.20
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$624.95 from appellant’s continuing compensation payments every 28 days.
OWCP provided a Form OWCP-20 to appellant with the November 4, 2019 preliminary
overpayment determination. Appellant did not complete the form or provide the necessary
financial information to support his income and expenses prior to the final January 22, 2020
overpayment decision. The overpaid individual is responsible for providing information about
income, expenses, and assets as specified by OWCP.21 When an individual fails to provide
requested financial information, OWCP should follow minimum collection guidelines designed to
collect the debt promptly and in full.22 The Federal (FECA) Procedure Manual provides that, in
these instances, OWCP should set the rate of repayment at 25 percent of the 28-day net
compensation amount until the balance of the overpayment is paid in full.23 While appellant did
not submit the financial information requested, the record reflects that his continuing 28-day
compensation as of November 4, 2019 was $2,504.62. Therefore, deducting $624.95 every 28
days from his continuing compensation is not in excess of the 25 percent repayment rate.24

19

D.B., id.; S.P., Docket No. 19-1318 (issued July 31, 2020).

20

20 C.F.R. § 10.441(a).

21

Id. at § 10.438. See also A.F., Docket No. 19-0054 (issued June 12, 2019).

22

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002).

23

Supra note 11 at Chapter 6.500.8(c)(1) (September 2018).

24

D.B., supra note 18; E.M., Docket No. 19-0857 (issued December 31, 2019).

6

As appellant did not submit the financial documentation to OWCP as requested, the Board
finds that there is no evidence of record to establish that OWCP erred in directing recovery of the
$8,477.86 overpayment at the rate of $624.95 every 28 days from his continuing compensation
payments.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$8,477.86, for which he was without fault, because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset for the period
August 1, 2017 to October 12, 2019. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment and properly required recovery of the overpayment by deducting
$624.95 from his continuing compensation payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

